Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed invention comprises a method of treating multiple myeloma comprising administering to a patient in need thereof a bispecific antibody comprising a first and second binding region specific for BCMA and CD3, respectively, and an additional immunotherapeutic drug, such as thalidomide, wherein the first binding region specific for BCMA comprises specific heavy and light chain variable region CDR amino acid sequences. Bispecific antibodies comprising a first and second binding region specific for BCMA and CD3, respectively, were known in the art at the effective filing date of the instant application. For example Vu et al. (US PG PUB 2015/0368351, publication date: 12/24/2015) teach a bispecific antibody binding to BCMA and CD3, see [0028]. At [0009], Vu et al. teach that “[b]ispecific antibodies against CD3 and BCMA are mentioned in WO2007117600, WO2009132058, WO2012066058, and WO2012143498.” Kufer et al. (US PG PUB 2016/0176973, publication date: 06/23/2016) teach “a binding molecule comprising a first and a second binding domain, wherein the first binding domain is capable of binding to epitope clusters of BCMA, and the second binding domain is capable of binding to the T cell CD3 receptor complex.” See Abstract. At [0171] and [0173], Kufer et al. teach that binding molecules of the invention may be used to prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to develop a method of treating multiple myeloma comprising administering to a patient in need thereof a bispecific antibody comprising a first and second binding region specific for BCMA and CD3, respectively, and an additional immunotherapeutic drug, such as thalidomide. However the prior art does not teach the claimed specific heavy and light chain variable region CDR amino acid sequences comprised within the first binding region specific for BCMA, and the claimed specific heavy and light chain variable region CDR amino acid sequences comprised within the first binding region specific for BCMA are not obvious variants of any known anti-BCMA antigen binding region. As such the instantly claimed invention is free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
s 3, 4, 11, and 12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642